85 F.3d 612
Philadelphia Marine Trade Association-InternationalLongshoremen's Association Pension Fund, Patrick T. Dolan,Uwe Schulz, Geald Konen, Robert W. Palaima, James H. Paylor,Jr., Joseph Hill, Robert Gladden, Jr., John McCann, JamesLacy, Gereth Malone, Thomas Blackwell, Trustees of Phil.Marine Traade Ass'n Intern Longshoremen's Ass'n Pension Fundv.Jack Rose, Phillip S. Seltzer, Nathan R. Seltzer, NorthernAssociates, (Excluding Northern Shipping Company)
NO. 95-1767
United States Court of Appeals,Third Circuit.
Apr 10, 1996
Appeal From:  E.D.Pa., No. 94-CV-5404

1
AFFIRMED.